Case 1:19-cv-00660-MKB-SMG Document 129 Filed 12/02/20 Page 1 of 2 PageID #: 1140




                                                              DIRECT DIAL 212.763.0889
                                                              DIRECT EMAIL shecker@kaplanhecker.com



                                                                 December 2, 2020

  BY ECF

  The Honorable Margo K. Brodie
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                 Civ. 660 (MKB)

  Dear Judge Brodie:

         We write on behalf of the Federal Defenders to provide an update pursuant to the Court’s
  Order dated November 13, 2020.

           In-person visiting. In-person visiting has been curtailed in recent weeks because one floor
  at the MDC and five units at the MCC (the five primary pretrial units) have been placed under
  quarantine as a result of coronavirus outbreaks at the facilities. We understand that some of these
  units may be under quarantine for weeks to come. We are concerned about the lack of clear and
  prompt communication from the BOP regarding these curtailments. Most attorneys learn that a
  client is under quarantine only when their request for an in-person visit is rejected—often several
  days after that request was made—at which point it can take three to five more days before they
  are able to schedule a legal call or VTC. Other attorneys do not learn that a client is under
  quarantine until they arrive at the facility for a scheduled visit, even further prolonging the overall
  time for getting any form of legal access.
          We have asked the government to affirmatively communicate changes in the status of all
  units at the MDC and MCC, both to assist with prioritizing remote access for clients who cannot
  receive in-person visits and to allow the Federal Defenders to inform people requesting remote
  visits when in-person visiting has resumed. We have discussed the issue in mediation, but the
  government has not yet committed to providing that information as it becomes available and at
  present plans to continue in the current fashion: telling attorneys one-by-one as they request and
  await legal visits. Given that the BOP’s failure to promptly and accurately communicate about
  legal visiting curtailments has been at the heart of this litigation from the beginning, we expect to
  continue pursuing this issue in mediation.
Case 1:19-cv-00660-MKB-SMG Document 129 Filed 12/02/20 Page 2 of 2 PageID #: 1141


                                                                                                   2

           Where in-person visiting is available, concerns about safety remain. We continue to receive
  reports that staff are not wearing masks or wearing masks improperly, which makes defense
  attorneys worried about their own safety and the safety of the family members they come home
  to. We understand that the government has worked with the wardens to attempt to address these
  masking issues. We will continue to raise our concerns with the government in mediation until the
  facilities and their staff come into compliance with applicable rules and safety standards.
           We also continue have concerns about air quality at both the MDC and MCC, which we
  have noted to the Court on numerous occasions and which existed long before in-person visiting
  resumed in September. See Doc. Nos. 103, 108, 113, 118, 123. Specifically, we have requested for
  months that Dr. Rainald Lohner, who serves as both the Federal Defenders’ and the courthouse’s
  HVAC expert, be permitted to conduct or observe vapor tests in the legal visiting areas of both
  facilities. As of November 11, we understood that the government would permit such testing to
  take place within a week or so. See Doc. No. 123 at 2. Those tests have yet to take place, and the
  government has not been able to tell us when or if those tests will be permitted.
          Telephone calls and VTCs. Legal telephone calls and VTCs remain critical means for
  guaranteeing access to counsel. We have seen especially high demand for such remote access on
  certain units at both facilities—specifically, floor 7 of the MDC and units 5N, 5S, 7N, and 7S of
  the MCC. This is in part due to the new quarantines which limit in-person visiting; in part due to
  the scheduling of presentencing interviews, which take up two hours each day of the time that
  would be typically dedicated to multiple remote legal visits; and in part due to the regular needs
  associated with units that principally house pretrial inmates. Moreover, unlike at the beginning of
  the pandemic, new arrests continue at pre-pandemic levels, which increase the need for legal access
  even further.
          We have made multiple requests of both institutions to increase capacity on the units where
  demand is especially high. The MCC has said that it is exploring ways to add more remote access,
  with the goal of having a plan in place this week. The MDC has said that it has no intention of
  increasing capacity at present given staffing and facility-related limitations.

                                           *       *       *

         Thank you for your continued attention to these important issues.

                                                               Respectfully submitted,

                                                               /s/ Sean Hecker
                                                               Sean Hecker


  cc:    Counsel of Record (by ECF)
         Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
         Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
         Edward Nasser, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
         Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
         David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
